Citation Nr: 0730129	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-41 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic strain of 
the lumbosacral spine of musculoligamentous origin.

2.  Whether a January 1987 rating decision contained clear 
and unmistakable error (CUE) in its failure to grant service 
connection for residuals of back injury.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 13, 1986 to June 20, 
1986.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the veteran's claim for service connection has more 
recently been adjudicated by the regional office (RO) on a de 
novo basis, as a result of a prior final denial in this 
matter, the Board finds that it is required to adjudicate 
this claim on a new and material basis.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  As the RO accorded the veteran's 
claim greater review than that to which it may have been 
entitled, the veteran has not been prejudiced by the RO's 
actions in this regard.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  


FINDINGS OF FACT

1.  A claim for service connection for residuals of back 
injury was denied by a January 1987 rating action that was 
not appealed.

2.  The evidence submitted since the January 1987 rating 
decision pertinent to the claim for service connection for 
chronic strain of the lumbosacral spine of musculoligamentous 
origin, is either cumulative or redundant, does not relate to 
an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.  

3.  The January 1987 rating action was supported by the 
evidence then of record, and it is not shown that either the 
facts or applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The rating decision of January 1987, which denied service 
connection for residuals of back injury, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2006); 38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§ 19.192 (1986).

2.  The January 1987 rating decision's denial of service 
connection for residual of back injury was not clearly and 
unmistakably erroneous and is final.  38 C.F.R. § 3.105(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
With respect to the veteran's claim based on CUE in a 
previous rating action, it has been held that such a claim 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Therefore, a remand 
for application of the VCAA is not required as to this claim.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) 
(VCAA not applicable to CUE claim).  As for the veteran's 
claim for service connection, the record reflects that the 
veteran has been advised of the evidence necessary to 
substantiate his claim.  

More specifically, following the submission of his 
application to reopen his claim in February 2004, the veteran 
was furnished with a March 2004 letter that outlined the 
evidence necessary to substantiate his claim, including the 
type of evidence required to reopen his claim, and the 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

While the March 2004 letter did not give any information 
regarding the assignment of increased ratings and/or 
effective dates, since the Board has determined that the 
claim will not be reopened, the Board finds that the 
appellant is not prejudiced by the failure to provide this 
information.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, although the March 2004 VCAA notice letter did 
not specifically request that appellant provide any evidence 
in the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communication from the RO, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that the veteran has been provided 
with the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained or that are not 
adequately addressed in documents or records contained within 
the claims folder.  The Board further notes that while there 
was no obligation to provide the veteran with etiological 
examinations and opinions as to this claim pursuant to 
38 C.F.R. § 3.159(c) (2006), the veteran was afforded 
examinations and opinions from two VA physicians with respect 
to the likely etiology of his current low back disability.

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
this claim for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources.  


II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for Chronic Strain of 
the Lumbosacral Spine of Musculoligamentous Origin

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

A decision by the RO shall be final and binding on all field 
offices of the VA as to conclusions based on the evidence on 
file at the time VA issues written notification of the 
decision.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except where there is 
CUE in the decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.1103 (2006).  The veteran's CUE claim 
will be addressed following the adjudication of the veteran's 
new and material claim.

The record reflects that a January 1987 rating action denied 
service connection for residuals of back injury.  The record 
does not reflect that the veteran filed a timely notice of 
disagreement with this decision.  Accordingly, it became 
final when the veteran failed to perfect his appeal of that 
decision within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, his claim for service 
connection for chronic strain of the lumbosacral spine of 
musculoligamentous origin may only be reopened if new and 
material evidence is submitted.

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Furthermore, the regulation pertaining to the 
definition of new and material has been amended and is 
effective only for claims filed on or after August 29, 2001.  
(See 38 C.F.R. § 3.156(a)).  Here, the veteran's request to 
reopen the claim for chronic strain of the lumbosacral spine 
of musculoligamentous origin was received in February 2004.  
Thus, the current appeal will be decided under the revised 
version of 38 C.F.R. § 3.156(a) as is outlined in the 
decision below.  

Under the pertinent law and VA regulations, as interpreted by 
the United States Court of Appeals for Veterans Claims 
(Court), the Board may reopen and review a claim which has 
been previously denied if new and material evidence is 
submitted by or on behalf of the appellant.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

The evidence of record at the time of the January 1987 RO 
decision included the veteran's service medical records, 
August 1986 VA examination records, and private medical 
records dated over the period of April 1984 to September 
1985.  

Therefore, in this instance, although the January 1987 
decision only referred to the veteran's failure to report for 
examination as the basis for the denial of his claim, the 
evidence of record at the time of this denial reflects that a 
pre-existing back disorder was not noted on the veteran's 
entrance examination in April 1986, but was identified in 
subsequent service medical records and the private treatment 
records dated from April 1984 to September 1985.  The Board 
must therefore infer that the RO further determined in 
January 1987 that while the presumption of soundness 
attached, the presumption of soundness had been rebutted, and 
that the evidence did not demonstrate that the veteran's pre-
existing low back disorder was aggravated as a result of his 
active service.  Thus, the Board finds that new and material 
evidence would consist of medical evidence showing that the 
veteran did not suffer from a pre-existing low back disorder 
at the time of entry into the service, or that his pre-
existing low back disorder permanently increased in severity 
during service.  

In this regard, additional evidence received since the 
January 1987 rating action includes private medical records 
and reports dated from May 1980 to July 2006, the veteran's 
Social Security Administration (SSA) disability records, VA 
examination records, testimony from RO hearings and a hearing 
before the Board in July 2006, and statements from the 
veteran, his spouse, and his daughter.  

Most importantly, it includes a July 2006 private medical 
report from Dr. Stuart Frigyes and a June 2007 private 
medical report from Dr. Anil Agarwal.  Dr. Frigyes opined 
that it was at least as likely as not that the veteran's 
service accident in basic training may have resulted in the 
veteran's present low back condition.  Dr. Agarwal conceded 
that the veteran's low back disorder preceded service and 
opined that the veteran sustained permanent aggravation of 
his pre-existing asymptomatic lumbar spondylosis, and that 
the alleged injury during service "did exacerbate his pre-
existing condition."  However, a careful reading of both 
private medical opinions fails to reflect an opinion or 
finding that establishes a measurable permanent increase in 
severity of the veteran's pre-existing lumbar spondylosis 
during his period of service between May 13, 1986 and June 
20, 1986.  Temporary or intermittent flare-ups of symptoms of 
a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under 38 U.S.C.A. § 1153 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The critical question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that reflects a permanent measurable increase in severity of 
the veteran's pre-existing lumbar spondylosis based on his 
period of service, not simply an opinion that speculates that 
there is a direct relationship between basic training and 
current disability (see Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992), or an opinion that generally asserts permanent 
aggravation or exacerbation of a pre-existing disability, 
without articulating what existing measure of disability is 
related to service.  The testimony and statements of the 
veteran and those of his family are also found to constitute 
contentions that were essentially made and considered at the 
time of the January 1987 decision, and are therefore 
cumulative in nature.  Moreover, as laypersons, the 
statements of the veteran and his family as to a relationship 
between his current low back disability and service are of no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  It has also been held that evidence that is 
unfavorable to the appellant is not new and material 
evidence.  Villalobos v. Principi, 3 Vet. App. 450 (1992).

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for chronic strain of the 
lumbosacral spine of musculoligamentous origin does not 
relate to an unestablished fact necessary to substantiate the 
claim and thus is not material.  It is also not material 
because it is essentially redundant of assertions made at the 
time of the previous final denial back in January 1987, and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  


III.  CUE in the January 1987 Rating Decision's Denial of 
Service Connection for Residuals of Back Injury

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995), quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996), quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); see 
also Luallen, supra (same).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en 
banc), it was held that a finding of CUE as to a prior 
determination requires: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication.

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 
at 313 (1992) (en banc) (emphasis in the original).

Therefore, in order to determine whether the January 1987 
rating decision involved CUE, the Board must review the 
evidence which was of record at the time of the January 1987 
rating decision.  A determination of clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior unappealed decision.  See Eddy, supra 
(citing Russell, 3 Vet. App. at 314; and Luallen, 8 Vet. App. 
at 95).

As was noted with respect to the veteran's new and material 
claim, the veteran was properly notified of the January 1987 
rating decision, but did not file a notice of disagreement 
with that decision within one year.  Therefore, the decision 
became final.  It was in June 2006 when the veteran raised 
the claim of CUE.  The Court has stated that the essence of a 
claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo, 6 
Vet. App.  at 44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed upon a claimant who attempts to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  The Board finds that 
the veteran has not met this burden.  

In his original claim of CUE in June 2006, the veteran 
initially contends that CUE exists with respect to the 
January 1987 rating decision because the RO did not properly 
apply the presumption of soundness.  However, as was noted in 
the Board's previous analysis with respect to the veteran's 
new and material claim, the January 1987 rating decision's 
denial of the claim in the face of pre-existing evidence of 
low back disability and no notation in the entrance 
examination clearly infers that the RO found sufficient 
evidence to rebut the presumption of soundness, and the Board 
does not find that such a conclusion would have necessarily 
been improper.  In addition, it has been held that even where 
the premise of an error is accepted (in this instance, the 
alleged non-application of the presumption of soundness by 
the RO in January 1987), if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  See Fugo, 6 
Vet. App. at 44, citing Russell, 3 Vet. App. 313; see also 
Crippen v. Brown, 9 Vet. App. 412, 425 (1996) (Kramer, J., 
concurring) (CUE requires "no more or less" than that a 
relevant law in existence at the time the rating decision was 
rendered was improperly applied or not applied, and that 
"but for" such application or non-application, the outcome 
on a merits-based issue would have been different).  

The veteran alternatively contended and continues to contend 
that the RO did not properly consider the nature of his low 
back disability in that he had previous diagnoses at L5 but 
service medical records showed additional findings at L2-4, 
and the RO should have also concluded that the treatment for 
low back complaints in both May and June of 1986 was 
sufficient evidence of an increase in his pre-existing 
spondylosis that warranted service connection for a back 
disability based on aggravation.  However, the RO could have 
concluded that the tenderness at other levels (May 23, 1986 
and May 27, 1986 service medical record entries) was merely 
acute and transitory and not representative of disability for 
which service connection could be established, and that 
treatment during service did not demonstrate a measurable 
increase in the severity of the veteran's pre-existing low 
back disability in order to warrant attachment of the 
presumption of aggravation.  

In essence, the Board finds that many of the veteran's 
contentions actually involve only disagreement as to how the 
evidence was weighed and evaluated by the RO in January 1987, 
and, as such, do not support a finding that there was any 
error, much less CUE, in the January 1987 rating decision.  
Eddy, 9 Vet. App. at 58; Luallen, supra.  

Finally, the veteran has further contended that had the RO 
sought and obtained SSA records at the time of this rating 
action, the records would have contained evidence of 
significant back injury, further demonstrating that the 
veteran had undergone an increase in disability during 
service.  It should be noted, however, that prior to the 
January 1987 rating decision, the veteran failed to report 
for a scheduled examination that may have produced evidence 
in support of his claim, and that in any event, it has been 
held that violation of the duty to assist can not serve as a 
basis for CUE.  Fugo, supra.  

In summary, the Board concludes that the veteran's claim of 
entitlement to residuals of back injury was properly denied 
in January 1987 based on the evidence of record at that time.  
The veteran has failed to establish a valid claim of CUE, and 
the claim will be denied as lacking in legal merit.  See 
Luallen, 9 Vet. App. at 96; Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).







ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim for service 
connection for chronic strain of the lumbosacral spine of 
musculoligamentous origin is denied.

The claim that there was clear and unmistakable error in the 
final January 1987 rating decision which denied service 
connection for residuals of back injury is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


